ORDER
This case came before this court for oral argument on February 16, 1993, pursuant to an order directed to the defendant, Ab-ington Casualty Insurance Company, to appear and show cause why we should not summarily deny the defendant’s appeal. After reviewing the memoranda and hearing the arguments of counsel, we believe the defendant failed to show cause.
The sole issue in this case is whether the trial justice erred in determining the reasonable storage fee of an automobile stored by plaintiff for defendant. The trial justice concluded that the reasonable storage value for the time in question was $16,300. In reaching this figure, the trial justice considered the testimony of two expert witnesses as well as evidence concerning the inconvenience of this storage to plaintiff.
This court will not disturb the findings of a trial justice sitting without a jury unless the trial justice “misconceived or overlooked material evidence or was otherwise clearly wrong.” O’Connell v. Finlay, 583 A.2d 546, 549 (R.I.1990) (quoting Green v. Green, 559 A.2d 1047, 1048 (R.I. 1989). The trial justice did not overlook or misconceive evidence in this case and committed no error.
Accordingly, we deny the defendant’s appeal and affirm the judgment of the Superi- or Court.
WEISBERGER, J., did not participate.